DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 05/03/2021 with respect to claims 1, 8 & 14 and the dependent claims have been considered but are moot because the new ground of rejection does not rely on the primary reference (Rastegar) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15 & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 6,968,167, of record) in view of Burgener et al. (US 2003/0090313).
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    304
    331
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    366
    651
    media_image2.png
    Greyscale

Fig. 12(a) of Wu (left) annotated by the examiner for ease of reference and relevant section of Fig. 3 (right) of Burgener is reproduced for ease of reference.
 
Regarding claims 1, 8 & 14, Wu teaches (i.e. in Figs. 1, 2, 12(a)) an RF front-end (receiver 10 is a front end circuit which includes a low noise amplifier LNA 22, col 8, lines 20-21) comprising: at least one integrated circuit chip (LNA 22 is integrated into a single chip transceiver, col 11, lines 47-48) and other RF front-end components (such as digital gain control, complex filter using cascade of biquads, see in Fig. 2 in the receiver 10 circuit); wherein: 
i) the at least one integrated circuit chip (LNA 22) and other RF front-end components are incorporated into the RF front-end, and the at least one integrated circuit chip further includes (Fig. 12a represents a variable capacitor of the RC network of biquads filters and thus a part of the integrated circuit chip, col 18, lines 17-33):
a first node (designated as N1 in Fig. 12(a) of Wu by the examiner);
a second node (designated as N2 in Fig. 12(a) of Wu by the examiner);

Wu, however, doesn’t teach two or more switches coupled in series with one or more capacitive element in each branch between the nodes N1 & N2 as claimed. 
Burgener in a similar field of endeavor teaches a series stacking of two or more SOI MOSFET switches (grouping 33 as M33A, M33B & M33C, §0044) as depicted in Fig. 3, using respective gate resistors (R33A, R33B & R33C, §0044) such that the RC time constant formed by the gate resistor and the gate capacitance of the MOSFETs is designed to be much longer than the period of the RF signal. Thus, very little RF energy is dissipated through the gate resistor. This arrangement effectively causes the RF voltage to be shared equally across the series connected transistors. The net effect is that the breakdown voltage across the series connected devices is increased to n times the breakdown voltage of an individual FET, where n is the number of transistors connected in series. This configuration increases the 1 dB compression point of the RF switch (§0048).
Therefore a person of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute each of the Wu MOSFET switches (S1 through S4, col 44, lines 57-58) with stacked SOI MOSFET switches with corresponding gate resistors as taught by Burgener to exploit the benefits of high breakdown voltage, high RF power compression point and minimal RF insertion loss from the gate resistors of the RF switches. The ready availability of such technology in silicon MOSFET 
As a consequence of such substitution in the resultant RF front-end circuit of Wu modified in view of Burgener 
ii) the switches (M33A, M33B & M33C) are configured to withstand a voltage greater than a voltage withstood by one switch (Burgener: §0048), and
iii) each of the switches (M33A, M33B & M33C) has a control node (i.e. gate marked as ‘SW’, see Fig. 3 of Burgener) connectable to a control signal (pulse at a corresponding gate thereof, Burgener: §0047) via a resistive element (R33A, R33B & R33C, §0044).
iv) the control signal is configured to enable or disable the switches (Burgener: §0047) and thereby adjusting the capacitance between the two nodes (between N1 & N2 of Wu: Fig. 12a) and 
v) the two or more stacked switches (M33A, M33B & M33C) are stacked SOI MOSFET switches (Burgener: §0048 & §0051-§0052).
As a consequence of such substitution in the resultant RF front end module of Wu with the adjustable filter modified in view of Burgener per claims 2, 9 & 15, the one capacitive element (each one of the capacitive elements 150-156) connects a top switch (M33A, left most in Fig. 3 of Burgener) of the two or more stacked switches (M33A, M33B & M33C) to the first node (N1), the top switch being the closest switch to the first node (N1) and the farthest switch from the second node (N2) which also teaches on claims 21, 22 & 23, i.e. the two or more stacked SOI MOSFET switches (M33A, M33B & M33C) are consecutively stacked one on each other without capacitive elements claims 4, 11 & 17, each of the capacitive elements (152-156) connects to a source or drain (either the drain or the source depending on the n- or p-type of the transistor switch M33A or M33C would be connected to the capacitive element 152-156, see Fig. 12a of Wu and consider each of the switches S1 through S4 are replaced with a series stack of SOI MOSFET switches M33A, M33B & M33C as shown in the relevant section of Fig. 3 of Burgener next to Fig. 12a of Wu and indicated through the arrow above) to the first node (N1) and per claims 5, 12 & 18, the capacitive element comprises one capacitor (each one of the capacitive elements 152-156) and per claims 6, 13 & 19, the one capacitor comprise MIM capacitors (Wu: col 44, lines 46-52). Further per claims 7 & 20, since the tunable filter of Wu can be implemented in series or shunt path, it is obvious in shunt path application of the tunable filter of Fig. 12(a) of Wu, the second node would be coupled to ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/
Examiner, Art Unit 2842